Name: Commission Regulation (EEC) No 1673/92 of 29 June 1992 amending Regulation (EEC) No 3864/91 fixing, for the 1992 fishing year, the withdrawal and selling prices for the fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3687/91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6. 92 Official Journal of the European Communities No L 176/7 COMMISSION REGULATION (EEC) No 1673/92 of 29 June 1992 amending Regulation (EEC) No 3864/91 fixing, for the 1992 fishing year, the withdrawal and selling prices for the fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3687/91 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 12 (3) thereof, Whereas Commission Regulation (EEC) No 3864/91 (2) fixes for the 1992 fishing year the conversion factors used for calculating the withdrawal prices applicable in the landing areas which are very distant from the main centres of consumption in the Community ; Whereas, under the Poseican programme and as a result of the change in status of the Canary Islands, a special conversion factor applicable to Atlantic sardines of the species Sardina pilchardus landed in this outermost region should be adopted ; whereas it is necessary to amend Regulation (EEC) No 3864/91 accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Annex IV to Regulation (EEC) No 3864/91 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 354, 23. 12. 1991 , p. 1 . 0 OJ No L 363, 31 . 12. 1991 , p. 2. No L 176/8 Official Journal of the European Communities 30. 6. 92 ANNEX 'ANNEX IV Withdrawal prices (ECU/tonne) Species Landing area Conversion factor Size (') Gutted fish , with head Whole fish Extra, A (') B (') Extra, A (') B (') Coastal areas and islands of Ireland 0,80 1 2 3 0 0 0 0 0 0 151 151 151 151 133 124 Coastal areas and islands of Corn ­ wall and Devon in the United Kingdom 0,83 1 2 3 0 0 0 0 0 0 157 157 157 157 138 129 Mackerel of the species Scomber scombrus Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas and islands of Northern Ireland 0,89 1 2 3 0 0 0 0 0 0 168 168 168 168 148 138 Coastal areas from Wick to Aber ­ deen in the north-east of Scotland 0,95 1 2 3 0 0 0 0 0 0 179 179 179 179 158 148 Coastal areas and islands of the counties of Cornwall and Devon in the United Kingdom 0,63 1 2 3 4 0 0 0 0 0 0 0 0 140 140 217 140 89 89 89 89 Sardines from sardines of the species Sardina pilcbardus from the Atlantic Coastal areas of the Atlantic of Spain and Portugal 0,65 3 0 0 194 0 Canary Islands 0,45 1 2 3 4 0 0 0 0 0 0 0 0 87 87 134 87 55 55 55 55 Coastal areas from Troon in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0,64 1 2 3 4 5 1 770 1 345 1 328 1 133 1 062 1 664 1 257 1 239 1 044 974 1 398 1 044 1 027 885 832 1 292 956 938 726 673 Hake of the species Merluccius merluccius Coastal areas and islands of Ireland 0,87 1 2 3 4 5 2 406 1 829 1 805 1 540 1 444 2 262 1 708 1 684 1 420 1 323 1 901 1 420 1 396 1 203 1 131 1 756 1 299 1 275 987 914 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3687/91 .'